ORDER

PER CURIAM:
AND NOW, this 26 th day of April, 2000, the Petition for Allowance of Appeal is granted, limited to the following issues: 1
a. Whether an appellant appealing from two judgments of a district justice complies with Pa.R.C.P.D.J. 1002 and 1004 by filing one notice of appeal in the form prescribed with both judgments attached.
b. Whether Petitioner should have been permitted to file a counterclaim in common pleas court, advancing the same issue raised in its district justice cross-complaint, even though no separate notice of appeal was filed from the adverse judgment on Petitioner’s cross-complaint.

. The issues, as restated in this Order, are deemed to be "subsidiary issuefs] fairly comprised” within the issues as stated in the Petition. See Pa.R.A.P. 1115(a)(3).